Exhibit 10.5

DIRECTOR NOMINATION AGREEMENT

THIS DIRECTOR NOMINATION AGREEMENT (this “Agreement”) is made and entered into
as of November 24, 2020, by and among Maravai LifeSciences Holdings, Inc., a
Delaware corporation (the “Company”), Maravai Life Sciences Holdings, LLC, a
Delaware limited liability company (“MLSH 1”), Maravai Life Sciences Holdings 2,
LLC, a Delaware limited liability company (“MLSH 2”), GTCR Fund XI/C LP, a
Delaware limited partnership, GTCR Fund XI/B LP, a Delaware limited partnership,
GTCR Co-Invest XI LP, a Delaware limited partnership, GTCR Partners XI/A&C LP, a
Delaware limited partnership, GTCR Partners XI/B LP, a Delaware limited
partnership and GTCR Investment XI LLC, a Delaware limited liability company
(collectively, “GTCR”). This Agreement shall be effective from the date hereof
(the “Effective Date”).

WHEREAS, as of the date hereof, GTCR beneficially owns a majority of the equity
interests in the Company;

WHEREAS, GTCR is contemplating causing the Company to effect an initial public
offering (the “IPO”);

WHEREAS, GTCR currently has the authority to appoint all directors of the
Company;

WHEREAS, in consideration of GTCR agreeing to undertake the IPO, the Company has
agreed to permit GTCR to designate persons for nomination for election to the
board of directors of the Company (the “Board”) following the Effective Date on
the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each of the parties to this Agreement agrees as follows:

1. Board Nomination Rights.

(a) From the Effective Date, GTCR shall have the right, but not the obligation,
to nominate to the Board a number of designees equal to at least: (i) 100% of
the Total Number of Directors (as defined below), so long as GTCR Beneficially
Owns shares of Class A common stock, par value $0.01 per share (the “Class A
common stock”) and the Company’s Class B common stock, par value $0.01 per share
(the “Class B common stock” and together with the Class A common stock, the
“Common Stock”) representing at least 40% of the Original Amount of GTCR, (ii)
40% of the Total Number of Directors, in the event that GTCR Beneficially Owns
shares of Common Stock representing at least 30% but less than 40% of the
Original Amount of GTCR, (iii) 30% of the Total Number of Directors, in the
event that GTCR Beneficially Owns shares of Common Stock representing at least
20% but less than 30% of the Original Amount of GTCR, (iv) 20% of the Total
Number of Directors, in the event that GTCR Beneficially Owns shares of Common
Stock representing at least 10% but less than 20% of the Original Amount of GTCR
and (v) one Director, in the event that GTCR Beneficially Owns shares of Common
Stock representing at least 5% of the Original Amount of GTCR (such persons, the
“Nominees”). For



--------------------------------------------------------------------------------

purposes of calculating the number of directors that GTCR is entitled to
designate pursuant to the immediately preceding sentence, any fractional amounts
shall automatically be rounded up to the nearest whole number (e.g., 11⁄4
Directors shall equate to 2 Directors) and any such calculations shall be made
after taking into account any increase in the Total Number of Directors.

(b) In the event that GTCR has nominated less than the total number of
designees, GTCR shall be entitled to nominate pursuant to Section 1(a), GTCR
shall have the right, at any time, to nominate such additional designees to
which it is entitled, in which case, the Company and the Directors shall take
all necessary corporation action, to the fullest extent permitted by applicable
law (including with respect to fiduciary duties under Delaware law), to
(x) enable GTCR to nominate and effect the election or appointment of such
additional individuals, whether by increasing the size of the Board, or
otherwise and (y) to designate such additional individuals nominated by GTCR to
fill such newly created vacancies or to fill any other existing vacancies.

(c) In addition to the nomination rights set forth in Section 1(a) above, from
the Effective Date, for so long as GTCR Beneficially Owns shares of Common Stock
representing at least 5% of the Original Amount of GTCR, GTCR shall have the
right, but not the obligation, to designate a person (a “Non-Voting Observer”)
to attend meetings of the Board (including any meetings of any committees
thereof) in a non-voting observer capacity. Any such Non-Voting Observer shall
be permitted to attend all meetings of the Board. GTCR shall have the right to
remove and replace its Non-Voting Observer at any time and from time to time.
The Company shall furnish to any Non-Voting Observer (i) notices of Board
meetings no later than, and using the same form of communication as, notice of
Board meetings are furnished to directors and (ii) copies of any materials
prepared for meetings of the Board that are furnished to the directors no later
than the time such materials are furnished to the directors; provided that
failure to deliver notice, or materials, to such Non-Voting Observer in
connection with such Non-Voting Observer’s right to attend and/or review
materials with respect to, any meeting of the Board shall not, by itself, impair
the validity of any action taken by such Board at such meeting. Such Non-Voting
Observer shall be required to execute or otherwise become subject to any codes
of conduct or confidentiality agreements of the Company generally applicable to
directors of the Company or as the Company reasonably requests. Notwithstanding
the foregoing, the Company reserves the right to withhold any information and to
exclude the Non-Voting Observer from receiving any materials and/or attending
any meeting or portion thereof if access to such information or attendance at
such meeting could adversely affect the attorney-client privilege between the
Company and its counsel.

(d) The Company shall pay all reasonable out-of-pocket expenses incurred by the
Nominees and the Non-Voting Observer in connection with the performance of his
or her duties as a director or a Non-Voting Observer and in connection with his
or her attendance at any meeting of the Board.

(e) “Affiliate” of any person shall mean any other person controlled by,
controlling or under common control with such person; where “control”
(including, with its correlative meanings, “controlling,” “controlled by” and
“under common control with”) means possession, directly or indirectly, of power
to direct or cause the direction of management or policies (whether through
ownership of securities, by contract or otherwise).

 

2



--------------------------------------------------------------------------------

(f) “Beneficially Own” shall mean that a specified person has or shares the
right, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise, to vote shares of capital stock of the Company.

(g) “Director” means any member of the Board.

(h) “Original Amount of GTCR” means the aggregate number of shares of Common
Stock held, directly or indirectly, by GTCR on the date hereof, as such number
may be adjusted from time to time for any reorganization, recapitalization,
stock dividend, stock split, reverse stock split or other similar changes in the
Company’s capitalization.

(i) “Total Number of Directors” means the total number of Directors comprising
the Board.

(j) No reduction in the number of shares of Common Stock that GTCR Beneficially
Owns shall shorten the term of any incumbent director. At the Effective Date,
the Board shall be comprised of 11 members and the initial Nominees shall be
Sean Cunningham, Benjamin Daverman, Luke Marker and Constantine Mihas.

(k) In the event that any Nominee shall cease to serve for any reason, GTCR
shall be entitled to designate such person’s successor in accordance with this
Agreement (regardless of GTCR’s beneficial ownership in the Company at the time
of such vacancy) and the Board shall promptly fill the vacancy with such
successor nominee; it being understood that any such designee shall serve the
remainder of the term of the director whom such designee replaces.

(l) If a Nominee is not appointed or elected to the Board because of such
person’s death, disability, disqualification, withdrawal as a nominee or for
other reason is unavailable or unable to serve on the Board, GTCR shall be
entitled to designate promptly another nominee and the director position for
which the original Nominee was nominated shall not be filled pending such
designation.

(m) So long as GTCR has the right to nominate Nominees under Section 1(a) or any
such Nominee is serving on the Board, the Company shall use its reasonable best
efforts to maintain in effect at all times directors and officers indemnity
insurance coverage reasonably satisfactory to GTCR, and the Company’s Amended
and Restated Certificate of Incorporation and Amended and Restated Bylaws (each
as may be further amended, supplemented or waived in accordance with its terms)
shall at all times provide for indemnification, exculpation and advancement of
expenses to the fullest extent permitted under applicable law.

(n) If the size of the Board is expanded, GTCR shall be entitled to nominate a
number of Nominees to fill the newly created vacancies such that the total
number of Nominees serving on the Board following such expansion will be equal
to that number of Nominees that GTCR would be entitled to nominate in accordance
with Section 1(a) if such expansion occurred immediately prior to any meeting of
the stockholders of the Company called with respect to the election of members
of the Board, and the Board shall appoint such Nominees to the Board.

 

3



--------------------------------------------------------------------------------

(o) At such time as the Company ceases to be a “controlled company” and is
required by applicable law or the NASDAQ Global Select Market (the “Exchange”)
listing standards to have a majority of the Board comprised of “independent
directors” (subject in each case to any applicable phase-in periods), GTCR’s
Nominees shall include a number of persons that qualify as “independent
directors” under applicable law and the Exchange listing standards such that,
together with any other “independent directors” then serving on the Board that
are not Nominees, the Board is comprised of a majority of “independent
directors.”

(p) At any time that GTCR shall have any nomination rights under Section 1, the
Company shall not take any action, including making or recommending any
amendment to the Certificate of Incorporation or the Company’s bylaws that could
reasonably be expected to adversely affect GTCR’s rights under this Agreement,
in each case without the prior written consent of GTCR.

2. Company Obligations. The Company agrees to use its reasonable best efforts to
ensure that prior to the date that GTCR and its Affiliates cease to Beneficially
Own shares of Common Stock representing at least 5% of the total voting power of
the then outstanding Common Stock, (i) each Nominee is included in the Board’s
slate of nominees to the stockholders (the “Board’s Slate”) for each election of
directors; and (ii) each Nominee is included in the proxy statement prepared by
management of the Company in connection with soliciting proxies for every
meeting of the stockholders of the Company called with respect to the election
of members of the Board (each, a “Director Election Proxy Statement”), and at
every adjournment or postponement thereof, and on every action or approval by
written consent of the stockholders of the Company or the Board with respect to
the election of members of the Board. GTCR will promptly provide reporting to
the Company after GTCR ceases to Beneficially Own shares of Common Stock
representing at least 5% of the total voting power of the then outstanding
Common Stock, such that Company is informed of when this obligation terminates.
The calculation of the number of Nominees that GTCR is entitled to nominate to
the Board’s Slate for any election of directors shall be based on the percentage
of the total voting power of the then outstanding Common Stock then Beneficially
Owned by GTCR (“GTCR Voting Control”) immediately prior to the mailing to
shareholders of the Director Election Proxy Statement relating to such election
(or, if earlier, the filing of the definitive Director Election Proxy Statement
with the U.S. Securities and Exchange Commission). Unless GTCR notifies the
Company otherwise prior to the mailing to shareholders of the Director Election
Proxy Statement relating to an election of directors, the Nominees for such
election shall be presumed to be the same Nominees currently serving on the
Board, and no further action shall be required of GTCR for the Board to include
such Nominees on the Board’s Slate; provided, that, in the event GTCR is no
longer entitled to nominate the full number of Nominees then serving on the
Board, GTCR shall provide advance written notice to the Company, of which
currently servicing Nominee(s) shall be excluded from the Board Slate, and of
any other changes to the list of Nominees. If GTCR fails to provide such notice
prior to the mailing to shareholders of the Director Election Proxy Statement
relating to such election (or, if earlier, the filing of the definitive Director
Election Proxy Statement with the U.S. Securities and Exchange Commission), a
majority of the independent directors then serving on the Board shall determine
which of the Nominees of GTCR then serving on the Board will be included in the
Board’s Slate. Furthermore, the Company agrees for so long as the Company
qualifies as a “controlled company” under the rules of the Exchange the Company
will elect to be a “controlled company” for purposes of the

 

4



--------------------------------------------------------------------------------

Exchange and will disclose in its annual meeting proxy statement that it is a
“controlled company” and the basis for that determination. The Company and GTCR
acknowledge and agree that, as of the Effective Date, the Company is a
“controlled company.”

3. Committees. From and after the Effective Date hereof until such time as GTCR
and its Affiliates cease to Beneficially Own shares of Common Stock representing
at least 5% of the total voting power of the then outstanding Common Stock, GTCR
shall have the right to designate a number of members of each committee of the
Board equal to the nearest whole number greater than the product obtained by
multiplying (a) the percentage of the total voting power of the then outstanding
Common Stock then Beneficially Owned by GTCR and (b) the number of positions,
including any vacancies, on the applicable committee, provided that any such
designee shall be a director and shall be eligible to serve on the applicable
committee under applicable law or listing standards of the Exchange, including
any applicable independence requirements (subject in each case to any applicable
exceptions, including those for newly public companies and for “controlled
companies,” and any applicable phase-in periods). Any additional members shall
be determined by the Board. Nominees designated to serve on a Board committee
shall have the right to remain on such committee until the next election of
directors, regardless of the level of GTCR Voting Control following such
designation. Unless GTCR notifies the Company otherwise prior to the time the
Board takes action to change the composition of a Board committee, and to the
extent GTCR has the requisite GTCR Voting Control for GTCR to nominate a Board
committee member at the time the Board takes action to change the composition of
any such Board committee, any Nominee currently designated by GTCR to serve on a
committee shall be presumed to be re-designated for such committee.

4. Amendment and Waiver. Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by the Company and GTCR, or in the case of a waiver,
by the party against whom the waiver is to be effective. No failure or delay by
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law. GTCR shall not be obligated
to nominate all (or any) of the Nominees it is entitled to nominate pursuant to
this Agreement for any election of directors but the failure to do so shall not
constitute a waiver of its rights hereunder with respect to future elections;
provided, however, that in the event GTCR fails to nominate all (or any) of the
Nominees it is entitled to nominate pursuant to this Agreement prior to the
mailing to shareholders of the Director Election Proxy Statement relating to
such election (or, if earlier, the filing of the definitive Director Election
Proxy Statement with the U.S. Securities and Exchange Commission), the
Compensation and Governance Committee of the Board shall be entitled to nominate
individuals in lieu of such Nominees for inclusion in the Board’s Slate and the
applicable Director Election Proxy Statement with respect to the election for
which such failure occurred and GTCR shall be deemed to have waived its rights
hereunder with respect to such election. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

5. Benefit of Parties. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective permitted successors and
assigns. Notwithstanding

 

5



--------------------------------------------------------------------------------

the foregoing, the Company may not assign any of its rights or obligations
hereunder without the prior written consent of GTCR. Except as otherwise
expressly provided in Section 6, nothing herein contained shall confer or is
intended to confer on any third party or entity that is not a party to this
Agreement any rights under this Agreement.

6. Assignment. Upon written notice to the Company, GTCR may assign to any any
Affiliate of GTCR (other than a portfolio company) all of its rights hereunder
and, following such assignment, such assignee shall be deemed to be “GTCR” for
all purposes hereunder.

7. Indemnification.

(a) The Company shall defend, indemnify and hold harmless GTCR, its Affiliates,
partners, employees, agents, directors, managers, officers and controlling
Persons (collectively, the “Indemnified Parties”) from and against any and all
actions, causes of action, suits, claims, liabilities, losses, damages, costs,
expenses, or obligations of any kind or nature (whether accrued or fixed,
absolute or contingent) in connection therewith (including reasonable attorneys’
fees and expenses) incurred by the Indemnified Parties before or after the date
of this Agreement (each, an “Action”) arising directly or indirectly out of, or
in any way relating to, (i) GTCR’s or its Affiliates’ Beneficial Ownership of
Common Stock or other equity securities of the Company or control or ability to
influence the Company or any of its subsidiaries (other than any such Actions
(x) to the extent such Actions arise out of any breach of this Agreement by an
Indemnified Party or its Affiliates or the breach of any fiduciary or other duty
or obligation of such Indemnified Party to its direct or indirect equity
holders, creditors or Affiliates or (y) to the extent such Actions are directly
caused by such Person’s willful misconduct), (ii) the business, operations,
properties, assets or other rights or liabilities of the Company or any of its
subsidiaries or (iii) any services provided prior, on or after the date of this
Agreement by GTCR or its Affiliates to the Company or any of its subsidiaries.
The Company shall defend at its own cost and expense in respect of any Action
which may be brought against the Company and/or its Affiliates and the
Indemnified Parties. The Company shall defend at its own cost and expense any
and all Actions which may be brought in which the Indemnified Parties may be
impleaded with others upon any Action by the Indemnified Parties, except that if
such damage shall be proven to be the direct result of gross negligence, bad
faith or willful misconduct by any of the Indemnified Parties, then such
Indemnified Party shall reimburse the Company for the costs of defense and other
costs incurred by the Company in proportion to such Indemnified Party’s
culpability as proven. In the event of the assertion against any Indemnified
Party of any Action or the commencement of any Action, the Company shall be
entitled to participate in such Action and in the investigation of such Action
and, after written notice from the Company to such Indemnified Party, to assume
the investigation or defense of such Action with counsel of the Company’s choice
at the Company’s expense; provided, however, that such counsel shall be
reasonably satisfactory to the Indemnified Party. Notwithstanding anything to
the contrary contained herein, the Company may retain one firm of counsel to
represent all Indemnified Parties in such Action; provided, however, that the
Indemnified Party shall have the right to employ a single firm of separate
counsel (and any necessary local counsel) and to participate in the defense or
investigation of such Action and the Company shall bear the expense of such
separate counsel (and local counsel, if applicable), if (x) in the opinion of
counsel to the Indemnified Party use of counsel of the Company’s choice could
reasonably be expected to give rise to a conflict of interest, (y) the Company
shall not have

 

6



--------------------------------------------------------------------------------

employed counsel satisfactory to the Indemnified Party to represent the
Indemnified Party within a reasonable time after notice of the assertion of any
such Action or (z) the Company shall authorize the Indemnified Party to employ
separate counsel at the Company’s expense. The Company further agrees that with
respect to any Indemnified Party who is employed, retained or otherwise
associated with, or appointed or nominated by, GTCR or any of its Affiliates and
who acts or serves as a director, officer, manager, fiduciary, employee,
consultant, advisor or agent of, for or to the Company or any of its
subsidiaries, that the Company or such subsidiaries, as applicable, shall be
primarily liable for all indemnification, reimbursements, advancements or
similar payments (the “Indemnity Obligations”) afforded to such Indemnified
Party acting in such capacity or capacities on behalf or at the request of the
Company, whether the Indemnity Obligations are created by law, organizational or
constituent documents, contract (including this Agreement) or otherwise. The
Company hereby agrees that in no event shall the Company or any of its
subsidiaries have any right or claim against GTCR for contribution or have
rights of subrogation against GTCR through an Indemnified Party for any payment
made by the Company or any of its subsidiaries with respect to any Indemnity
Obligation. In addition, the Company hereby agrees that in the event that GTCR
pay or advance an Indemnified Party any expenses with respect to an Indemnity
Obligation, the Company will, or will cause its subsidiaries to, as applicable,
promptly reimburse GTCR, for such payment or advance upon request; subject to
the receipt by the Company of a written undertaking executed by the Indemnified
Party and GTCR, that makes such payment or advance to repay any such amounts if
it shall ultimately be determined by a court of competent jurisdiction that such
Indemnified Party was not entitled to be indemnified by the Company. The
foregoing right to indemnity shall be in addition to any rights that any
Indemnified Party may have at common law or otherwise and shall remain in full
force and effect following the completion or any termination of the engagement.
If for any reason the foregoing indemnification is unavailable to any
Indemnified Party or insufficient to hold it harmless as and to the extent
contemplated by this Section 7, then the Company shall contribute to the amount
paid or payable by the Indemnified Party as a result of such Action in such
proportion as is appropriate to reflect the relative benefits received by the
Company, on the one hand, and the Indemnified Party, as the case may be, on the
other hand, as well as any other relevant equitable considerations.

(b) The Company hereby acknowledges that the certain of the Indemnified Parties
have certain rights to indemnification, advancement of expenses and/or insurance
provided by investment funds managed by GTCR and certain of their Affiliates
(collectively, the “Fund Indemnitors”). The Company hereby agrees with respect
to any indemnification, hold harmless obligation, expense advancement or
reimbursement provision or any other similar obligation whether pursuant to or
with respect to this Agreement, the organizational documents of the Company or
any of its subsidiaries or any other agreement, as applicable, (i) that the
Company and its subsidiaries are the indemnitor of first resort (i.e., their
obligations to the Indemnified Parties are primary and any obligation of the
Fund Indemnitors to advance expenses or to provide indemnification for claims,
expenses or obligations arising out of the same or similar facts and
circumstances suffered by any Indemnified Party are secondary), (ii) that the
Company shall be required to advance the full amount of expenses incurred by any
Indemnified Party and shall be liable for the full amount of all expenses,
liabilities, obligations, judgments, penalties, fines, and amounts paid in
settlement to the extent legally permitted and as required by the terms of this
Agreement, the organizational documents of the Company or any of its
subsidiaries or any other agreement, as applicable, without regard to any rights
any Indemnified Party may have against the

 

7



--------------------------------------------------------------------------------

Fund Indemnitors, and (iii) that the Company, on behalf of itself and each of
its subsidiaries, irrevocably waives, relinquishes and releases the Fund
Indemnitors from any and all Actions against the Fund Indemnitors for
contribution, subrogation or any other recovery of any kind in respect thereof.
The Company further agrees that no advancement or payment by the Fund
Indemnitors on behalf of any Indemnified Party with respect to any Action for
which any Indemnified Party has sought indemnification from the Company shall
affect the foregoing and the Fund Indemnitors shall have a right of contribution
and/or be subrogated to the extent of such advancement or payment to all of the
rights of recovery of any Indemnified Party against the Company. The Company
agrees that the Fund Indemnitors are express third-party beneficiaries of the
terms of this Section 7(b).

8. Headings. Headings are for ease of reference only and shall not form a part
of this Agreement.

9. Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of Delaware without giving effect to the
principles of conflicts of laws thereof.

10. Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement may be brought against any of the parties in any federal court located
in the State of Delaware or any Delaware state court, and each of the parties
hereby consents to the exclusive jurisdiction of such court (and of the
appropriate appellate courts) in any such suit, action or proceeding and waives
any objection to venue laid therein. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing, each
of the parties agrees that service of process upon such party at the address
referred to in Section 16, together with written notice of such service to such
party, shall be deemed effective service of process upon such party.

11. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT.

12. Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations, both written and oral among the
parties with respect to the subject matter hereof.

13. Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts, each of which shall be deemed an original. This Agreement shall
become effective when each party shall have received a counterpart hereof signed
by each of the other parties. An executed copy or counterpart hereof delivered
by facsimile shall be deemed an original instrument.

14. Severability. If any provision of this Agreement or the application thereof
to any person or circumstance shall be invalid or unenforceable to any extent,
the remainder of this Agreement and the application of such provisions to other
persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by law.

 

8



--------------------------------------------------------------------------------

15. Further Assurances. Each of the parties hereto shall execute and deliver
such further instruments and do such further acts and things as may be required
to carry out the intent and purpose of this Agreement.

16. Specific Performance. Each of the parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any federal
or state court located in the State of Delaware, in addition to any other remedy
to which they are entitled at law or in equity.

17. Notices. All notices, requests and other communications to any party or to
the Company shall be in writing (including telecopy or similar writing) and
shall be given,

If to the Company:

Maravai LifeSciences Holdings, Inc.

10770 Wateridge Circle, Suite 200

San Diego, CA 92121

Attention: General Counsel

With a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, IL 60654

Attention:   Robert M. Hayward, P.C.   Robert E. Goedert, P.C.

If to any member of GTCR or any Nominee:

c/o GTCR LLC

300 North LaSalle Street, Suite 5600

Chicago, Illinois 60654

Attention: Luke Marker

Email: luke.marker@gtcr.com

With a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, IL 60654

Attention:   Robert M. Hayward, P.C.   Robert E. Goedert, P.C.

 

9



--------------------------------------------------------------------------------

or to such other address or telecopier number as such party or the Company may
hereafter specify for the purpose by notice to the other parties and the
Company. Each such notice, request or other communication shall be effective
when delivered at the address specified in this Section 16 during regular
business hours.

18. Enforcement. Each of the parties hereto covenant and agree that the
disinterested members of the Board have the right to enforce, waive or take any
other action with respect to this Agreement on behalf of the Company.

*    *    *    *    *

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

MARAVAI LIFESCIENCES HOLDINGS, INC. By:  

/s/ Kevin Herde

Name:   Kevin Herde Title:   Chief Financial Officer MARAVAI LIFE SCIENCES
HOLDINGS, LLC By:  

/s/ Kevin Herde

Name:   Kevin Herde Title:   Chief Financial Officer MARAVAI LIFE SCIENCES
HOLDINGS 2, LLC By:  

/s/ Kevin Herde

Name:   Kevin Herde Title:   Chief Financial Officer

[Signature Page to Director Nomination Agreement]



--------------------------------------------------------------------------------

GTCR FUND XI/C LP By:   GTCR Partners XI/A&C LP Its:   General Partner By:  
GTCR Investment XI LLC Its:   General Partner By:  

/s/ Constantine S. Mihas

Name:   Constantine S. Mihas Title:   Principal GTCR FUND XI/B LP By:   GTCR
Partners XI/B LP Its:   General Partner By:   GTCR Investment XI LLC Its:  
General Partner By:  

/s/ Constantine S. Mihas

Name:   Constantine S. Mihas Title:   Principal GTCR PARTNERS XI/A&C LP By:  
GTCR Investment XI LLC Its:   General Partner By:  

/s/ Constantine S. Mihas

Name:   Constantine S. Mihas Title:   Principal

[Signature Page to Director Nomination Agreement]



--------------------------------------------------------------------------------

GTCR CO-INVEST XI LP By:   GTCR Investment XI LLC Its:   General Partner By:  

/s/ Constantine S. Mihas

Name:   Constantine S. Mihas Title:   Principal GTCR PARTNERS XI/B LP By:   GTCR
Investment XI LLC Its:   General Partner By:  

/s/ Constantine S. Mihas

Name:   Constantine S. Mihas Title:   Principal GTCR INVESTMENT XI LLC By:  

/s/ Constantine S. Mihas

Name:   Constantine S. Mihas Title:   Principal

[Signature Page to Director Nomination Agreement]